Citation Nr: 9922950	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to improved death pension benefits.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served from May 1945 to August 1946 and died in 
August 1994.  The appellant has been recognized as his 
surviving spouse.  

This is an appeal from a determination by the regional office 
which denied the appellant's claim for improved death pension 
benefits on the basis that her countable income exceeded 
applicable income limitations.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the appellant's 
claim.  

2.  A claim for improved death pension benefits was received 
from the appellant in December 1997.

3.  The appellant received a total Social Security benefit of 
$731 monthly (including Medicare deduction), effective from 
December 1, 1997, approximately $103 monthly in interest and 
dividends from that date, and $345 yearly from an individual 
retirement account, for a total income of $10, 353.

4.  She has recurring unreimbursed medical expenses annually 
in the amount of approximately $3,740.  

5.  Her annualized countable income exceeds applicable income 
limitations for a surviving spouse without dependents. 


CONCLUSION OF LAW

The appellant does not meet the income criteria to be 
entitled to improved death pension benefits.  38 U.S.C.A. 
§§ 1503, 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A claim for improved death pension benefits was received from 
the appellant in December 1997.  On this claim, the appellant 
reported that she was receiving $673 net monthly income from 
Social Security and $43 was being deducted for Medicare.  She 
also reported receiving dividends and interest of 
approximately $1,400 yearly.  It was noted that she has no 
dependents.  

At a hearing at the regional office in April 1998, the 
appellant reported that she was receiving a Social Security 
check of $688 monthly, after a Medicare deduction.  She also 
reported that she was receiving a small amount from an 
individual retirement account, approximately $345 yearly.  
She stated that she paid for her medicines, as her medical 
insurance would not pay for the cost of medication.  She also 
indicated that she was paying a monthly fee of approximately 
$104 for hospital insurance, $72 yearly for a cancer 
insurance policy, and transportation costs to and from 
doctors and hospitals of approximately $104 yearly.  
The appellant submitted a report showing her monthly income 
and monthly expenses.  She reported that her income was a 
Social Security check of $688 monthly, monthly interest of 
approximately $103, and an individual retirement account that 
yielded about $345 yearly.  She listed her monthly expenses.  
She reported that she paid approximately $104 monthly for 
Blue Cross, Blue Shield hospital insurance, and $72 yearly 
for a cancer insurance policy.  She also listed an amount of 
$820 that she paid for medication between November 1997 and 
April 15, 1998.  

On her appeal, she requested that she receive some additional 
income from the VA to help her with her expenses.  She also 
submitted medical statements from various physicians.

In November 1998, the regional office determined that she was 
not entitled to special monthly pension benefits by reason of 
need for aid and attendance of another or being housebound. 

II.  Analysis

The maximum rate of improved death pension for a widow 
without dependents effective from December 1, 1997, was 
$5,808.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.23.  The maximum 
rate of improved death pension is reduced by the amount of 
the countable annual income of the surviving spouse.  
38 U.S.C.A. § 1541, 38 C.F.R. § 3.23.  For the purpose of 
determining initial entitlement, the monthly rate of pension 
payable to the beneficiary shall be computed by reducing the 
beneficiary's applicable maximum pension rate by the 
beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273.  

For purposes of improved death pension, payments of any kind 
from any source are counted as income in the year in which 
received, unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  There will be excluded from the amount of 
an individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses.  An estimate based on a clear and 
reasonable expectation that unusual medical expenses will be 
realized may be accepted for the purpose of authorizing 
prospective payments of benefits, subject to necessary 
adjustment.  Such amounts will be in excess of 5 percent of 
the applicable maximum annual pension rate for the person 
involved.  38 C.F.R. § 3.272.  

While the appellant, on appeal, has requested improved death 
pension benefits because she feels she needs such income to 
meet her expenses, the Department of Veterans Affairs can 
only grant such benefits pursuant to applicable laws and 
regulations.  These laws and regulations provide that only 
persons whose income is within a certain limit can receive 
such benefits.  Effective from December 1, 1997, a widow, 
without dependents, whose income exceeds $5,808 cannot 
receive improved death pension benefits.  

In this case, the appellant is receiving Social Security 
benefits of approximately $731 monthly, or $8,772 yearly.  
She is also receiving approximately $1,236 yearly from 
dividends and interest, and $345 yearly from an individual 
retirement account.  Her annual income is approximately 
$10,353.  All such income is counted when considering whether 
she meets income requirements for entitlement to improved 
death pension benefits.  38 C.F.R. § 3.271.  

The appellant has indicated that she has unreimbursed medical 
expenses.  However, her reported expenses fail to reduce her 
income below the $5,808 income limit.  Specifically, the 
appellant has medical insurance, including Medicare of 
approximately $43 monthly or $516 yearly, Blue Cross, Blue 
Shield hospital insurance of $104 monthly, or $1,248 yearly, 
a cancer insurance policy of $72 yearly, and transportation 
costs to and from doctors and hospitals of approximately $104 
yearly.  She also does not receive reimbursement for 
medication, which totals approximately $820 for a 5 1/2-month 
period or, giving the benefit to the appellant, $1,800 
yearly.  Her total unreimbursed medical expenses of a 
recurring nature, if everything is considered, is 
approximately $3,740.  With the reduction of 5 percent of the 
maximum annual pension rate, or $290, her countable deduction 
for unreimbursed medical expenses is $3,450.  These are the 
only expenses which may be excluded from her income in this 
case.  38 C.F.R. § 3.272.  

The veteran's annualized income is approximately $10, 353.  
Her allowable deductions are $3,450.  Her countable 
annualized income is $6,903, which exceeds the applicable 
income limitation for a surviving spouse without dependents.  
Unfortunately, the appellant does not meet the income 
requirements for entitlement to improved death pension 
benefits.  


ORDER

Entitlement to improved death pension benefits is not 
established.  The benefit sought on appeal is denied. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

